DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please change the dependency of Claim 10 from claim 8 to claim 1.
Response to Amendment
The Office has carefully considered Applicant’s amendments and accompanying remarks dated 12/3/2020.  Applicant’s amendments to the claims have been entered and are made of record. 
Applicants successfully rebutted the rejections set forth previously using comparative evidence which showed that the preponderance of evidence outweighs any case of obviousness previously presented.  All previously made rejections are now withdrawn.
Claims 1, 7 and 9-17 are allowed. 
The following is an examiner’s statement of reasons for allowance: each pending claim depending from claim 1- a multilayer laminate comprising a film comprising a core layer and at least one outer layer, wherein the core layer and the at least one outer layer each comprises an ethylene-based elastomer; wherein the ethylene-based elastomer comprises ethylene and an a-olefin; wherein the ethylene-based elastomer comprises a majority mole fraction of ethylene; a first non-woven layer in contact with a first surface of the film; and a second non-woven layer in contact with a second surface of the film; wherein at least one of the first non-woven layer or the second non-woven layer comprises a non-woven web; and wherein the film and at least one of the first non-woven layer or the second non-woven layer are joined at a plurality of ultrasonic bond sites was not taught nor obvious based upon the prior art of record.  
The closest prior art found was that of Frost 
Frost fails to teach that the film comprises a core layer and an outer layer wherein each of the core and outer layer comprise an ethylene and alpha olefin [propene, butene, pentene, hexene, heptene, octene etc.] copolymer where with the ethylene being a majority component in the copolymer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTI R SINGH-PANDEY whose telephone number is (571)272-1483.  The examiner can normally be reached on Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARTI SINGH-PANDEY/
Primary Patent Examiner
Art Unit 1796



AP